DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “the inwardly sloped portion”, which lacks antecedent basis. This claim is treated as if it depends on claim 2.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “the vertical distance”, which lacks antecedent basis. Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear if the three or more discrete portions are a) part of the two or more discrete portions, or b) in addition to the two or more discrete portions. The claim is treated as if it recites “wherein the two or more discrete portions comprise three or more discrete portions”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al (US 2012/0221024) in view of Leeflang et al (US 2011/0040260).
Regarding claim 1, Sutton discloses a device for vascular access hemostasis, the device comprising: an enclosure 120 configured to at least partially receive a medical device (¶20), the enclosure defining a cavity 122 and having a first seal portion 110; and a second seal portion 130, the cavity disposed between the first seal portion and the second seal portion (fig 1); a barrel 140 in structural communication with the second seal portion (fig 1); the second seal portion comprising a septum seal (figs 1 and 2); the second seal portion defining two or more discrete portions each separated from one another by one or more split lines 102 (fig 2), the discrete portions each comprising a mating surface configured to interface with mating surfaces of other discrete portions (figs 1 and 2).
While Sutton substantially discloses the invention as claimed, it does not disclose the mating surface comprising a surface topology including a plurality of raised portions and depressions.  
Leeflang discloses a hub with a valve in which the valve comprises mating surface comprising a surface topology including a plurality of raised portions and depressions (fig 8a; ¶99) which allows the valve to be formed from a single body and separated by cutting or otherwise creating the slit surfaces (¶99).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Sutton such that the mating surface comprising a surface topology including a plurality of raised portions and depressions as taught by Leeflang which allows the valve to be formed from a single body and separated by cutting or otherwise creating the slit surfaces.
Regarding claim 5, the raised portions and depressions comprising regular pattern of peaks and valleys (see fig 8a of Leeflang).33 Attorney Docket Number: 1001.633USU1  
Regarding claims 6 and 7, while Sutton and Leeflang substantially disclose the invention as claimed, they do not disclose the peaks and valleys having a pitch of about 0.01 mm to about 1.0 mm, nor the vertical distance between the top of peaks and the bottom of valleys comprising about 0.01 mm to about 1.0 mm.  It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine the appropriate pitch and vertical distance to allow for proper sealing of the slit valve, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 8, wherein the one or more splits have a depth sufficient to pass through the barrel and the septum seal, but not through the entire enclosure (fig 2). 
Regarding claim 9, further comprising support ribs 170 operably connected to the second seal portion, wherein the support ribs are configured for compressive interfacing with a housing (figs 1 and 2).  
Regarding claim 10, the enclosure defining three or more discrete portions (see 112 above). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to divide the enclosure into additional discrete portions since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and to allow the various discrete portions to better allow themselves to rearrange themselves to seal around a device. 
Regarding claim 11, wherein the first seal portion comprises a hole seal (figs 1 and 2).  
Regarding claim 12, wherein the first seal portion comprises a ring seal (figs 1 and 2).  
Regarding claim 13, wherein the second seal portion is configured to be held in compression by a mating housing (¶21).  
Regarding claim 14, wherein the mating surface comprises a portion having the surface topology including the plurality of raised portions and depressions (fig 2) and comprising a portion that is substantially flat (the small wave structure can still be considered “substantially” flat; regardless, Leeflang discloses the shape of the slit surfaces may be varied in ¶99 such that one of ordinary skill in the art would try a flat surface as part of routine experimentation).34 Attorney Docket Number: 1001.633USU1  
Regarding claim 15, Sutton discloses a sealing device comprising: a device enclosure 120 defining a cavity, wherein the device enclosure is configured to compressively interface with a housing (fig 1); a first seal portion 110 in communication with the device enclosure, the first seal portion defining an opening (fig 1); and a second seal portion 130 in communication with the device enclosure (fig 1); and the second seal portion defining two or more discrete portions separated from one another by a split 102 along a split plane (fig 2), the discrete portions each comprising a mating surface to interface with mating surfaces of other discrete portions (fig 2). 
While Sutton substantially discloses the invention as claimed, it does not disclose the mating surface comprising a surface topology including a plurality of raised portions and depressions.  
Leeflang discloses a hub with a valve in which the valve comprises mating surface comprising a surface topology including a plurality of raised portions and depressions (fig 8a; ¶99) which allows the valve to be formed from a single body and separated by cutting or otherwise creating the slit surfaces (¶99).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Sutton such that the mating surface comprising a surface topology including a plurality of raised portions and depressions as taught by Leeflang which allows the valve to be formed from a single body and separated by cutting or otherwise creating the slit surfaces.
Regarding claim 16, the device enclosure comprising a plurality of support ribs in compressive communication with the second seal portion (fig 2, ¶30).  
Regarding claim 17, wherein the support ribs are offset from the split by about 45 degrees (fig 2).  
Regarding claim 18, wherein the support ribs are substantially symmetrical relative to the split (fig 2).  
Regarding claim 19, Sutton discloses a method of making a sealing device comprising: obtaining an enclosure 120 configured to at least partially receive a medical device, the enclosure defining a cavity 122 and having a first seal portion 110; and a second septum seal portion 130, the cavity disposed between the first seal portion and the second septum seal portion (fig 1); and forming a split 102 in the second seal portion (fig 1), the split defining discrete portions each comprising a mating surface to interface with mating surfaces of other discrete portions (figs 1 and 2). 
While Sutton substantially discloses the invention as claimed, it does not disclose the mating surface comprising a surface topology including a plurality of raised portions and depressions.  
Leeflang discloses a hub with a valve in which the valve comprises mating surface comprising a surface topology including a plurality of raised portions and depressions (fig 8a; ¶99) which allows the valve to be formed from a single body and separated by cutting or otherwise creating the slit surfaces (¶99).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Sutton such that the mating surface comprising a surface topology including a plurality of raised portions and depressions as taught by Leeflang which allows the valve to be formed from a single body and separated by cutting or otherwise creating the slit surfaces.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al (US 2012/0221024) in view of Leeflang et al (US 2011/0040260) and further in view of Molgaard-Nielsen (US 2009/0125103).
Regarding claim 2, the first seal portion comprising an inwardly sloped portion, the inwardly sloped portion comprising an outer surface (figs 1 and 2). 
While Sutton substantially discloses the invention as claimed, it does not disclose the device further comprising a hydrophilic layer disposed on the outer surface.  
Molggard discloses a hemostatic valve with a hydrophilic coating in order to reduce friction (¶46).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Sutton with a hydrophilic layer disposed on the outer surface as taught by Molggard in order to reduce friction.
Regarding claim 3, the inwardly sloped portion forming a frustoconical shape (figs 1 and 2).  
Regarding claim 4, further comprising a hydrophilic layer disposed on the mating surfaces of each discrete portion (see claim 2 above).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,758,719. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader versions of the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783